                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

KEITH LAVELL THOMAS                                                       PLAINTIFF

v.                               No. 4:17-CV-568-BD

SOCIAL SECURITY ADMINISTRATION                                          DEFENDANT



                                    JUDGMENT

      Pursuant to the order entered in this case on this date, it is CONSIDERED,

ORDERED, and ADJUDGED that the final decision of the Social Security

Administration, is AFFIRMED. Judgment is entered in favor of the Commissioner.

      SO ORDERED, this 19th day of November, 2018.



                                        ___________________________________
                                        UNITED STATES MAGISTRATE JUDGE
